Citation Nr: 0702796	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  04-06 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire



THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a claimed ear 
fungus.



REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council



WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1968 to 
October 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 RO rating decision.  

The veteran and his wife offered testimony before the 
undersigned Veterans Law Judge at a videoconference hearing 
in July 2004.  

The Board remanded these issues to the RO, via the Appeals 
Management Center (AMC), in October 2004.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The currently demonstrated  right knee degenerative joint 
disease is shown as likely as not to be due a knee injury 
sustained during military service.  

3.  The veteran is not shown to have manifested complaints or 
findings of an ear fungus during his period of active 
service.  

4.  The veteran has been granted service connection for 
hearing loss and tinnitus but he is not shown to have any 
other current ear disorder competently identified as being a 
residual of a reported ear fungus in service.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
disability manifested by right knee degenerative joint 
disease is due to an injury that was incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2006).  

2.  The veteran does not have a disability identified as an 
ear fungus residual due to disease or injury that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

The RO sent the veteran a pre-decision notice letter in 
August 2001, prior to the rating decision on appeal, 
informing him that in order to establish entitlement to 
service-connected compensation benefits, the evidence must 
show a current physical or mental disability, an injury or 
disease that began in or was made worse during military 
service; and, a relationship between the current disability 
and the injury, disease, or event in service.  

The veteran was afforded time to respond before the RO issued 
the October 2002 rating decision on appeal.  The Board 
accordingly finds that he has received sufficient notice of 
the information and evidence needed to support his claim and 
has been afforded ample opportunity to submit such 
information and evidence.  

After the August 2001 letter cited above, and during the 
pendency of the appeal, AMC sent the veteran follow-up notice 
letters in November 2004, February 2005, and October 2006.  

The Board finds that these letters satisfy the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained that the claimant, and 
what evidence, if any, will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The AMC letters cited above advised the veteran that VA is 
responsible for getting relevant records from any Federal 
agency (including military, VA, and Social Security records) 
and that VA will make reasonable efforts to obtain records 
from non-Federal entities (including private hospitals, state 
and local governments, and employers) if provided appropriate 
authorization to do so.  

The AMC letters cited above listed the evidence newly 
received by VA and asked the veteran to provide the necessary 
contact information and authorization for VA to contact any 
other entities having pertinent evidence for inclusion in the 
record.  

The November 2004 letter specifically stated, "If you have 
any evidence in your possession that pertains to your claim, 
please send it to us.  Please provide us with ay evidence or 
information you may have pertaining to your claim."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the matters now before the Board, 
documents completely meeting the VCAA's notice requirements 
were provided to the veteran after the rating action on 
appeal.  

However, the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

After the November 2004 AMC letter, which completed the 
requirements of VCAA and cured any defects in previous 
letters, the veteran had ample opportunity to respond before 
the RO readjudicated the claim as reflected in the June 2006 
SSOC.    

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the first Dingess element (veteran status) is 
not at issue, and as noted above the November 2004 and 
February 2005 letters advised the veteran of the second and 
third Dingess elements (existence of a disability and 
connection between the veteran's service and that 
disability).  

In regard to fourth and fifth Dingess elements (degree of 
disability, and effective date pertaining to the disability), 
the RO sent the veteran a letter in October 2006 that 
addressed these elements.  

There is accordingly no possibility of prejudice to the 
veteran under the notice requirements of Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical and personnel records, and 
post-service VA and private medical records, have been 
associated with the claims file.  The veteran has received 
appropriate VA medical examinations in conjunction with his 
claims.  

The veteran was afforded a videoconference hearing before the 
Board during which he and his wife presented oral argument in 
support of both claims on appeal.

Finally, neither the veteran nor his representative has 
asserted, and review of the file does not show, that there is 
any existent evidence, in addition to that discussed below, 
that should be obtained prior to appellate review.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims for service 
connection on appeal.  


II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular disease or injury resulting in 
disability was incurred in or aggravated by service.  38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2006).  

Service connection may be granted for a disease diagnosed 
after discharge when all the evidence, including that 
pertaining to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

In the alternative, service connection may be established by 
a continuity of symptomatology between a current disorder and 
service.  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see 
also 38 C.F.R. § 3.303.  Lay evidence of symptomatology is 
pertinent to a claim for service connection, if corroborated 
by medical evidence.  Rhodes v. Brown, 4 Vet. App. 124, 126-
27 (1993).  

In addition, presumptive service connection is available for 
chronic conditions, such as degenerative arthritis, that 
become manifest to a degree of at least 10 percent or more 
within one year of discharge, even if there was no evidence 
of that condition during service.  38 C.F.R. § 3.307(a)(3), 
3.309.  


A.  Service connection for a right knee disorder

The veteran is competently diagnosed with degenerative joint 
disease of the right knee (see report of VA medical 
examination in November 2005).  He has accordingly 
demonstrated a disability for which service connection can be 
granted, subject to verification of an injury in service and 
medical evidence of nexus.  

The veteran's service medical records are silent in regard to 
any knee trauma during service.  His report of medical 
examination in October 1971, at the time of his separation 
from service, gave the lower extremities a clinical 
evaluation of "normal."  
 
As noted above, arthritis may be presumptively service-
connected if the disorder became manifest to a compensable 
degree within one year after discharge from service, but in 
this case the earliest medical evidence of arthritis is a VA 
clinical notation of "early DJD" in January 2001, many 
years after discharge from service.  

The veteran testified before the Board that, in 1970, while 
stationed on Okinawa, he suffered a fall that resulted in 
treatment for a knee injury.  He testified that he was 
hospitalized for two weeks and was on crutches for 
approximately one month after he was discharged from the 
hospital.  

The veteran's wife testified that she did not meet him until 
after he returned home from his military service.  A 
statement from the veteran's wife dated in February 2001 
states that she met the veteran in 1973, at which time he had 
a limp on the right side, which has become progressively 
worse over time.  

In support of his assertion that the right knee was injured 
during service, the veteran has submitted an August 2003 
"buddy statement" asserting that the veteran received 
medical treatment in the summer of 1970 for a knee injury 
suffered while on duty at the motor pool.  

The file also contains a March 2002 statement from the 
veteran's mother asserting that she remembers receiving a 
telegram while the veteran was serving in Okinawa, informing 
her that the veteran had sustained a severe injury to his 
right knee and had been hospitalized.  

The letter from the veteran's mother also asserts that, after 
returning home from the military, the veteran often 
experienced pain and difficulty with movement of his right 
knee, which became an ongoing chronic problem for years.  

The Board finds that the lay statements together constitute 
credible evidence of an injury during military service.  The 
Board also finds that the statements from the veteran's 
mother and wife together constitute competent evidence of 
continuity of symptoms after discharge from service.  

The medical opinions of record are inconsistent in regard to 
whether there is a relationship between the veteran's current 
right knee disorder and his military service.  

The veteran had a VA medical examination in October 2002 when 
the examiner diagnosed current degenerative joint disease of 
the right knee, with chronic strain and patellofemoral 
syndrome.  The examiner stated that there was no supporting 
documentation of an injury in service and that any connection 
to a service-related injury would be purely speculative.  

The file contains a September 2003 letter from Dr. M.K.J. 
asserting that he had treated the veteran since 1997, that 
the veteran had a meniscal injury in 1970 during military 
service, and that the severity of the current degenerative 
disease of the knees was related to the old traumatic injury 
of 1970.  

A September 2003 letter from a chiropractor asserts that he 
had treated the veteran since 1995 and had no reason to doubt 
the veteran's assertion that the present knee disorder was 
related to military service.  The chiropractor stated that 
the current degree of the degenerative changes in the knee 
was consistent with a traumatic or repetitive episode during 
military service.  

A September 2003 letter from Dr. J.F.M. asserts that he had 
treated the veteran for a knee injury, beginning sometime 
between the veteran's discharge from service and 1977.  
However, the supporting medical treatment records from his  
practice were no longer available.  

The veteran had a VA medical examination in November 2005, 
conducted by the same VA nurse practitioner who had conducted 
the previous examination in October 2002.  The examiner again 
diagnosed current degenerative joint disease of the right 
knee.  

The examiner also reviewed the above-cited "buddy 
statement" and the above-cited letters and stated an opinion 
that it would be illogical for all four individuals to make 
false statements in support of the veteran's claim.  

Accordingly, the VA examiner stated that it was at least as 
likely as not that the veteran's current right knee condition 
stems from complaints of right knee pain dating from military 
service in 1970.  

The RO returned the file to the VA medical examiner for an 
addendum addressing whether the October 2002 opinion, cited 
above, was supported by objective medical rationale.  The VA 
examiner issued an addendum in February 2006 stating that his 
previous opinion was derived from review of opinions by the 
medical providers cited above.  

However, nearly 25 years had elapsed between discharge from 
service and medical documentation of a knee disorder, and the 
veteran could very well have injured his knee while working 
in construction during that period.  The addendum opinion 
therefore concluded that objective medical evidence 
supporting the veteran's claim did not exist.  

Based on careful review of the medical evidence above, the 
Board finds that the medical opinions on the issue of whether 
there is a relationship between the veteran's right knee 
disorder and an injury during his military service are at 
least in equipoise.  

The key element distinguishing medical opinion on both sides 
appears to be the issue of whether the veteran's claimed knee 
injury during military service is credible.  

Whereas the Board has found that objective lay evidence is 
adequate to show that the in-service injury occurred, it 
follows that those medical opinions that were based on 
similar acceptance of the in-service injury can be assigned 
due credibility.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  

By reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In light of foregoing, and with resolution of all reasonable 
doubt in the veteran's favor, the Board finds that service 
connection for the currently demonstrated right knee 
disability is warranted.   


B.  Service connection for ear fungus

The veteran asserts that he had a severe ear fungus in 1969 
when he was treated with antibiotics.  He also asserts that 
he had progressively worsening hearing loss in the left ear 
thereafter.  

A Report of Medical History in July 1968, taken in 
conjunction with enlistment into military service, noted a 
reported history of ear infections as a child, but concurrent 
medical examination listed the clinical evaluation of the 
ears as "normal."  The service medical records show no 
treatment for any ear disorder, including fungus.  A Report 
of Medical Examination in October 1971, at the time of his 
separation from service, gave the ears a clinical evaluation 
of "normal."  

The veteran testified before the Board in July 2004 that 
several doctors had informed him that the in-service fungus 
infection caused severe scarring of the eardrums.  The 
veteran reported having a loss of hearing, but denied chronic 
infections or recurring fungus.  

The veteran had a VA examination for ear diseases in November 
2005.  The examiner noted that the eardrums were slightly 
dull and scarred, but were normally mobile.  The examination 
was otherwise normal, although the examiner noted diagnosis 
of bilateral hearing loss and tinnitus.  

The RO issued a rating decision in June 2006 granting service 
connection for bilateral hearing loss and tinnitus, the only 
disabilities of the ear to have been medically demonstrated.  

The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  

Thus, where, as here, the competent medical evidence does not 
establish a current disability upon which to predicate a 
grant of service connection, there can be no valid claim for 
service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

In addition to the medical evidence, the Board has considered 
the veteran's own assertions, and particularly his hearing 
testimony.  However, nothing in the veteran's testimony 
indicates any current claimed symptoms other than hearing 
loss and tinnitus; as noted, both those disabilities have 
been service connected.  

There is simply no medical evidence relating any other 
current ear disability to a reported ear fungus in service.  
Under these circumstances, the Board finds that the claim of 
service connection for residuals of ear fungus must be 
denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
in the absence of any competent, persuasive evidence to 
support the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 53-56 (1990).  




ORDER

Service connection for right knee degenerative joint disease 
is granted .  

Service connection for ear fungus is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


